Citation Nr: 0606591	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for bilateral bony 
exostoses of the feet.

3.  Entitlement to service connection for fibrocystic breast 
disease.

4.  Entitlement to service connection for bilateral 
nephritis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for premature 
menopause.

8.  Entitlement to service connection for tension headaches, 
to include as secondary to the service-connected neurosis and 
cervical spine disabilities.

9.  Entitlement to service connection for a skin disability, 
claimed as tinea versicolor.

10.  Entitlement to service connection for right ear hearing 
loss.

11.  Entitlement to an increased disability rating for 
service-connected thoracic and lumbar strain with 
degenerative arthritis and piriformis sciatica, currently 
rated as 40 percent disabling.

12.  Entitlement to an increased disability rating for 
service-connected cervical strain with degenerative disc 
disease and degenerative arthritis, currently rated as 
10 percent disabling.

13.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the right arm 
and hand, currently rated as 20 percent disabling.

14.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the left arm 
and hand, currently rated as 10 percent disabling.

15.  Entitlement to an increased disability rating for 
service-connected neurosis, to include claustrophobia, 
anxiety disorder, and insomnia, currently rated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1998. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

All of the issues except for service connection for 
osteoporosis, bilateral bony exostoses of the feet, 
fibrocystic breast disease, bilateral nephritis, and 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In a November 2001 statement, the veteran raised the issue of 
entitlement to service connection for a fungal infection of 
the feet.  To the Board's knowledge, that claim has not been 
adjudicated, and it is therefore not in appellate status.  
That claim is referred to the RO for appropriate action.

In February 2004, the veteran submitted a statement in which 
she alleged clear and unmistakable error (CUE) in a May 13, 
2003 rating decision pertaining to her service-connected 
thoracic outlet syndrome and psychiatric disability.  
However, any claim of CUE must be pled with specificity.  See 
Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). This has 
not been done.  In any event, the matter of CUE has not been 
adjudicated by the RO, so the Board is without jurisdiction 
to consider it.  Because the issues of increased ratings for 
the thoracic outlet syndrome and the psychiatric disability 
are being remanded to the RO, the veteran will have the 
opportunity to submit a cogent claim of entitlement to CUE, 
in particular identifying with specificity the alleged errors 
of fact and law contained in the May 13, 2003 RO rating 
decision.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran had 
osteoporosis in service and currently has osteoporosis.

2.  Competent medical evidence does not support a finding 
that bilateral bony exostoses of the feet, if existing, 
constitutes a disability.

3.  Competent medical evidence does not support a finding 
that fibrocystic breast disease currently exists.

4.  Competent medical evidence does not support a finding 
that bilateral nephritis, to include as a residual of in-
service episodes of urinary tract infections, currently 
exists.

5.  Competent medical evidence does not support a finding 
that chronic sinusitis, to include as a residual of an in-
service episode of sinusitis, currently exists.


CONCLUSIONS OF LAW

1.  Osteoporosis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Bilateral bony exostoses were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Fibrocystic breast disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Bilateral nephritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for osteoporosis, 
bilateral bony exostoses of the feet, fibrocystic breast 
disease, bilateral nephritis, and sinusitis.  As is discussed 
elsewhere in this decision, the remaining issues on appeal 
are being remanded. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the May 
2003 SOC of the relevant law and regulations, of the need to 
submit additional evidence on her claims, and of the 
particular deficiencies in the evidence with respect to her 
claims.  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters dated in 
January 2002 and July 2003, whereby the veteran was advised 
of the provisions relating to the VCAA, to include advising 
her of what the evidence must show to establish service 
connection for her claimed disabilities.  Accordingly, she 
was told of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.  As for the evidence to be provided 
by the veteran, she was told in both VCAA letters to inform 
VA of medical evidence pertaining to her disabilities and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated her for her claimed disabilities.  
Also, in the July 2003 VCAA letter, she was asked to identify 
any VA treatment for her claimed disabilities.

In addition, in the VCAA letters, the veteran was informed 
that VA would provide medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on her claim.  [An examination regarding 
osteoporosis was completed in July 1999; examinations as to 
the feet, nephritis, and sinusitis were completed in July 
1999 and April 2002; and an examination regarding fibrocystic 
breast disease was completed in June 1999.]

With regard to evidence that VA would attempt to obtain on 
her behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  January 2002 VCAA 
letter, page 3.  In the July 2003 letter, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  July 2003 VCAA letter, page 4.

The veteran was specifically advised by VA in the VCAA 
letters that she could submit the necessary evidence 
pertaining to her claims directly to VA rather than having VA 
request it.  This request was unlimited; that is, it can 
reasonable be read to encompass any and all evidence in the 
veteran's possession.  Thus, the VCAA letters complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claims because the letter 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by VA.  
Moreover, the May 2003 SOC included the "give us everything 
you've got language" contained in 38 C.F.R. § 3.159(b)(1).  
See the SOC, page 3.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the January 2002 and July 2003 
VCAA letters requested a response within 30 days from the 
dates of those letter and that those letters expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  July 2003 VCAA 
letter, page 2; January 2002 VCAA letter, page 3.  One year 
has elapsed since the January 2002 and July 2003 VCAA 
letters.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the claims for service connection were adjudicated 
by the RO in July 2002, after the January 2002 VCAA letter.  
Therefore, the timing of the VCAA notice is not at issue with 
regard to those claims.

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.  The evidence of record includes service medical 
records, military retiree treatment records, VA medical 
records, and reports of VA examinations, which will be 
described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2005).  The veteran has not expressed a 
desire to have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].



Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Analysis

1.  Entitlement to service connection for osteoporosis.

Initial comment

As an initial matter, the Board notes that it will be 
discussing evidence that was submitted by the veteran 
subsequent to the latest adjudication of this claim in the 
May 2003 SOC without a waiver of initial agency of original 
jurisdiction (AOJ) consideration.  See 38 U.S.C.A. § 20.1304 
(2005).  However, in light of the favorable outcome, the 
veteran is not prejudiced by the initial consideration of 
this evidence by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Discussion

As was discussed above, in order for service connection to be 
granted, there elements must be satisfied: (1) current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus (or continuity of symptomatology).  

With respect to element (1), osteoporosis is an age-related 
condition characterized by decreased bone mass and structural 
deterioration of bone tissue, leading to bone fragility and 
an increased susceptibility to fractures - especially of the 
vertebral bodies of the spine, the hip (particularly the neck 
and intertrochanteric regions of the femur), and the wrist 
(distal radius).  It is ordinarily asymptomatic until a 
fracture occurs.  Joint manifestations are not always 
present; vertebral fractures, for example, may result 
primarily in neurologic complications.  See 68 Fed. Reg. 
6,998, 7,007 (Feb. 11, 2003).   

There is conflicting evidence regarding whether the veteran 
in fact has osteoporosis (as opposed to a mere decrease in 
bone density).  The evidence reflecting a positive diagnosis 
of osteoporosis is the following: a military retiree 
treatment record dated in August 2002 showing "+ 
osteoporosis"; a June 2004 VA bone density study revealed 
bone mineral density measurements "consistent with" 
osteoporosis; and a December 2004 VA outpatient treatment 
record reflecting a diagnosis of osteoporosis. 

The evidence against the claim as to this points includes the 
following: a report of a July 1999 VA general medical 
examination indicating that there was no evidence or history 
of osteoporosis; July 1999 VA X-rays of the feet reflecting 
unremarkable bone density; X-rays of the lumbar spine taken 
in August 2002 at a military medical facility reflecting that 
the bones were diffusely demineralized but with no diagnosis 
or notation of osteoporosis being made; October 2003 private 
X-rays of the entire spine showing that overall bone density 
appeared reduced with an impression of generalized 
osteopenia; August 2004 private chest X-rays revealing 
overall bony density appeared reduced with the impressions 
included generalized osteopenia and no diagnosis or notation 
of osteoporosis; and July 2005 VA X-rays of the lumbar spine 
reflecting a finding and impression of mild diffuse 
osteopenia with no diagnosis or notation of osteoporosis.

The only evidence reflecting a definitive diagnosis of no 
osteoporosis is the report of the July 1999 VA general 
medical examination.  However, it appears that to a certain 
extent, the July 1999 VA examiner relied on the veteran's 
reporting of a history of no osteoporosis, and it does not 
appear that the July 1999 VA examiner reviewed the spinal X-
rays showing decreased bone density or the in-service 
X-rays, which are discussed below, thereby rendering the 
examiner's diagnosis of no evidence of osteoporosis of 
limited probative value. 

While it is unclear whether the notation of "+ 
osteoporosis" on the August 2002 military retiree treatment 
record is a history given by the veteran, there is a 
diagnosis of osteoporosis in the December 2004 VA outpatient 
treatment record.  This diagnosis is supported by the results 
of the June 2004 VA bone density study.  The Board places the 
greatest weight on this study in determining whether the 
veteran has osteoporosis because, unlike X-rays which are 
diagnostic studies to address an array of disabilities, this 
study was specifically obtained to address the presence or 
absence of the diagnosis of osteoporosis (as opposed to the 
myriad of other disabilities claimed by the veteran).  The 
June 2004 VA bone density study showed bone mineral density 
measurements consistent with osteoporosis, the Board finds 
that the medical evidence reflects a current diagnosis of 
osteoporosis.  Coupled with the December 2004 diagnosis of 
osteoporosis, this has convinced the Board that osteoporosis 
indeed exists.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, there is medical evidence that the veteran 
had osteoporosis in service.  X-rays of the cervical spine 
taken in June 1997 showed a slight demineralization of the 
bony structures.  X-rays of the lumbar spine taken in 
November 1997 revealed that the bones were "osteoporotic".  
The impressions from those X-rays included mild osteoporosis.  
Therefore, the in-service incurrence of the disease is 
established.

With respect to Hickson element (3), medical nexus, the 
medical evidence shows that the veteran had osteoporosis in 
service and that she still has osteoporosis.  Also, various 
X-rays reveal the continuous presence of decreased bone 
density.  There is no medical evidence showing that 
osteoporosis found on the in-service X-rays was not a chronic 
condition.  Therefore, chronicity of osteoporosis is 
established under 38 C.F.R. § 3.303(b), and Hickson element 
(3) is satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for osteoporosis.  Accordingly, the Board 
concludes that the relevant and probative evidence of record 
establishes that her osteoporosis was incurred in service.  
The benefit sought on appeal is accordingly allowed.

2.  Entitlement to service connection for bilateral bony 
exostoses of the feet.

Initial comment

In an April 2004 statement, the veteran argued that there was 
a clear and unmistakable error in the initial denial of 
service connection for bilateral bony exostoses of the feet 
in October 1999.  The Board notes, however, that the denial 
of service connection for this disability in the October 1999 
rating decision was rendered non-final due to the veteran's 
request for reconsideration under § 7(b) of the VCAA.  It is 
the denial of service connection for this disability in the 
July 2002 rating decision which is in appellate status.  
Therefore, an analysis based on clear and unmistakable error 
in the vacated 1999 rating decision is not appropriate.

Discussion

With respect to Hickson element (1), current disability, 
competent medical evidence does not support a finding that 
the claimed disability of the feet currently exists.  

The report of the July 1999 VA general medical examination 
shows that the veteran had bilateral bony exostoses of the 
feet, but that these findings were not felt to be of clinical 
significance.  July 1999 VA X-rays of the feet were normal, 
with all the bony and joint structures and bone density being 
unremarkable, and with no significant soft-tissue 
calcification seen.  In essence, the examination report 
indicates that a disability did not exist.  

There is no other medical evidence indicating that there 
exists a current orthopedic disability of the feet, as is 
claimed by the veteran.  In particular, the veteran has not 
submitted evidence of medical treatment.  Although the April 
2002 VA spine examiner diagnosed a bilateral foot condition, 
the physical examination showed that the veteran had a fungus 
infection of the feet; no orthopedic abnormalities were 
noted.  [As has been discussed in the introduction, the 
veteran has filed a claim of entitlement to service 
connection for a fungal infection of the feet; this has not 
yet been acted upon by the RO.]

The veteran and her daughter assert that the veteran in fact 
does have a current bilateral orthopedic foot disability, to 
include a disability manifested by corns.  It is now well 
established that lay persons without medical training, such 
as the veteran and her daughter, are not competent to comment 
on medical matters such as diagnosis of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995). 

Similarly, the veteran's complaints of foot pain is not 
evidence of a current disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

A careful review of the evidence reveals that in the only 
instance where corns are  referenced in the medical records, 
such information emanated from the veteran herself.  In 
October 2004, the veteran reported to a private chiropractor 
that she gets corns between her toes.  This treatment record, 
however, does not reflect that corns were identified, or that 
any foot disability was diagnosed.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of competent medical diagnosis of a foot disability, 
service connection may not be granted.  The veteran has had 
ample opportunity to submit competent medical evidence of a 
current foot disability, to include evidence of a disability 
manifested by corns, and she failed to do so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].
  
For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for 
bilateral bony exostoses of the feet fails on that basis 
alone.  

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence or 
aggravation of injury or disease, and medical nexus.

With respect to Hickson element (2), in-service incurrence or 
aggravation of injury or disease, the service medical records 
do not reflect a diagnosis of bony exostoses.  Indeed, the 
service medical records reflect that in June 1991 X-rays of 
the right foot were negative for exostoses.  While the 
veteran claims that bony exostoses were diagnosed on July 19, 
1991, the treatment record on that date merely shows that the 
veteran had a corn on the right foot.  The service medical 
records do not reflect that she continued to have corns.  
Hickson element (2) is also not met.

As to Hickson element (3), no competent medical nexus exists 
with respect to the claimed foot disability.  It is clear 
that in the absence of a current diagnosis of a foot 
disability and an in-service diagnosis, a medical nexus 
opinion would be an impossibility.  To the extent that the 
veteran and her daughter are attempting to provide a nexus 
between her claimed disability and her military service, her 
statements are not probative of a nexus between the claimed 
disability and military service.  See Espiritu, supra  

As was discussed above, another means of establishing nexus 
to service is continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b) (2005).  The veteran appears to be contending that 
she has had foot symptoms, specifically pain and corns, 
continually after service.  However, as discussed above there 
is no objective medical evidence of chronic orthopedic foot 
problems in service, nor has a orthopedic foot disability 
been diagnosed after service.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 120-21 (1999).  
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.  
Accordingly, Hickson element (3) has also not been met.

In summary, in the absence of all required Hickson, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral bony 
exostoses of the feet.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for fibrocystic breast 
disease.

With respect to Hickson element (1), current disability, 
competent medical evidence does not support a finding that 
fibrocystic breast disease currently exists.  VA examinations 
and treatment records and post-service military retiree 
records contained in the claims folder do not reflect a 
diagnosis of fibrocystic breast disease, even though the 
breasts were examined as part of a VA examination in June 
1999.  Specifically, the report of the June 1999 VA 
examination shows that the breasts were negative for masses 
or tenderness, that the nipples were normal, and that the 
axilla were negative for abnormalities.  The examiner found 
that there was no evidence of fibrocystic breast disease.  

To the extent that the veteran is herself asserting that she 
in fact does have fibrocystic breast disease, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu, supra.  The veteran has had 
ample opportunity to submit competent medical evidence of 
fibrocystic breast disease, and she failed to do so.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, as well as the decision of 
the United States Court of Appeals for the Federal Circuit in 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosis of fibrocystic breast 
disease, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence or 
aggravation of injury or disease, and medical nexus.

With respect to Hickson element (2), in-service incurrence or 
aggravation of injury or disease, there is no evidence that 
the veteran had fibrocystic breast disease in service.  
Service medical records reflect that the veteran's breasts 
were frequently examined and that they were not fibrocystic.  
Similarly, in-service mammograms were normal and did not 
reveal fibrocystic breast disease.  

In a January 2003 statement, the veteran claimed that masses 
on her breasts were found on examination on May 19, 1981, 
April 10, 1984, and April 14, 1987; noted that she was 
treated for breast drainage in July 1974; and intimated that 
these records are relevant to a finding of fibrocystic breast 
disease.  However, treatment records from those dates show 
that the veteran had zero masses or was without masses and no 
diagnosis of fibrocystic breast disease.  While the veteran 
was treated for breast drainage in July 1974, an examination 
at that time revealed no masses and no diagnosis of 
fibrocystic breast disease.  The Board finds the veteran's 
statements, made in connection with her claim of entitlement 
to monetary benefits from the government, to be self-service 
and lacking in credibility.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

As to Hickson element (3), no competent medical nexus exists 
with respect to the claimed fibrocystic breast disease.  It 
is clear that in the absence of a current diagnosis of 
fibrocystic breast disease, as well as any medical evidence 
of in-service disease or injury, a medical nexus opinion 
would be an impossibility.  

To the extent that the veteran herself is attempting to 
provide a nexus between her claimed fibrocystic breast 
disease and her military service, her statements are not 
probative of a nexus between the claimed disability and 
military service.  See Espiritu, supra.

Accordingly, Hickson element (3) has also not been met.

In summary, in the absence of all three required Hickson 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for fibrocystic breast disease.  The benefit 
sought on appeal is accordingly denied.

4.  Entitlement to service connection for bilateral 
nephritis.

Initial matter

The Board notes in passing that service connection is already 
in effect for idiopathic detrusor instability with urinary 
incontinence.

Discussion

With respect to Hickson element (1), current disability, 
competent medical evidence does not support a finding that 
bilateral nephritis currently exists.  VA examination and 
treatment records and military retiree medical records 
contained in the two volumes of the claims file do not 
reflect a diagnosis of nephritis.  Specifically, the reports 
of the July 1999 general medical examination and the April 
2002 VA spine examination reflect no evidence of nephritis.

A careful review of the evidence reveals that in the only 
instance where current kidney pain was referenced in the 
medical records, such information emanated from the veteran 
herself.  In particular, in October 2004, the veteran 
reported to a private chiropractor that she had a dull pain 
over both kidneys in the back.  This treatment record does 
not reflect a current diagnosis of a kidney disability.  This 
assertion by the veteran, even when contained in a medical 
record, is not competent medical evidence of a current 
diagnosis of a kidney disability.  See LeShore, supra; see 
also Godfrey, supra.  This record is not competent medial 
evidence.

To the extent that the veteran is herself asserting that she 
in fact does have bilateral nephritis manifested by kidney 
pain, any such statements offered in support of the veteran's 
claim do not constitute competent medical evidence and cannot 
be accepted by the Board.  See Espiritu , supra.  The veteran 
has had ample opportunity to submit competent medical 
evidence of bilateral nephritis, and she failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above.  In the absence of evidence 
of a diagnosis of bilateral nephritis, Hickson element (1) is 
not met and service connection may not be granted for this 
disorder on this basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence of injury 
or disease and medical nexus.

In June 1989, it was noted that the veteran had 
pyelonephritis.  Accordingly, the second Hickson element is 
arguably satisfied.

Turning to element (3), no competent medical nexus exists 
with respect to the claimed bilateral nephritis.  It is clear 
that in the absence of a current diagnosis of nephritis, a 
medical nexus opinion would be an impossibility.  

In summary, in the absence of required Hickson first and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for bilateral nephritis.  The benefit sought on 
appeal is accordingly denied.

5.  Entitlement to service connection for sinusitis.

Initial matter

As an initial matter, the Board notes in passing that insofar 
as the veteran is seeking service connection for sinusitis, 
service connection is already in effect for allergic rhinitis 
and restrictive lung disease with an obstructive component.

Discussion

With respect to Hickson element (1), current disability, 
competent medical evidence does not support a finding that 
sinusitis currently exists.  VA examination and treatment 
records and military retiree medical records contained in the 
two volumes of the claims file do not reflect a diagnosis of 
sinusitis, even though the sinuses have been examined as part 
of general physical examinations and even though the veteran 
has been treated for upper respiratory infections subsequent 
to active service.  In fact, the report of an April 2002 VA 
examination shows that sinusitis was not found and that the 
paranasal sinus X-rays were normal.  Moreover, the report of 
the July 1999 VA general medical examination reflects that 
there was no tenderness over the sinuses and that the 
impressions of that examiner included no evidence of 
sinusitis.    

The veteran has submitted evidence showing she has a history 
of the following prescriptions: guaifenesin, an expectorant 
used to help clear mucous and congestion; pseudoephedrine, a 
decongestant to help relieve nasal congestion; and 
azithromycin, an antibiotic used to treat a wide variety of 
infections.  However, these prescriptions do not indicate 
that the drugs were prescribed for sinusitis.  Therefore, the 
prescriptions do not establish the existence of sinusitis.

A careful review of the evidence reveals that in every 
instance where sinusitis is referenced in the medical 
records, such information emanated from the veteran herself.  
In January 2001, the veteran indicated that she had sinusitis 
every year.  In October 2002, the veteran reported a history 
of recurrent infections to include sinusitis.  In March 2003, 
the veteran stated that she had developed sinusitis.  In 
February 2004, the veteran mentioned to a VA medical resident 
that she usually had a yearly bout of sinusitis.  In October 
2004, the veteran reported a history of frequent sinus 
infections to a private chiropractor intern.  None of these 
treatment records reflects a current diagnosis of sinusitis.  
These assertions by the veteran are not competent medical 
evidence of a current diagnosis of sinusitis.  See LeShore, 
supra; see also Godfrey, supra.

The veteran asserts that she in fact does have recurring 
sinusitis.  Additionally, the veteran's sister reported that 
the veteran had sinusitis every year, and an associate of the 
veteran stated in December 2001 that the veteran has had 
sinusitis every winter.  However, any such lay statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu, supra.  

The veteran has had ample opportunity to submit competent 
medical evidence of sinusitis, to include evidence of 
treatment of sinusitis on an annual basis or in the winter 
months, and she failed to do so.

In the absence of evidence of a current diagnosis of 
sinusitis, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

There is evidence of sinusitis (although not chronic 
sinusitis) during service.  The objective evidence shows that 
the veteran had an upper respiratory infection and sinusitis 
beginning in late February 1989.  In early March 1989, the 
assessment was "probably sinusitis."  By mid-March 1989, 
the assessment was resolved upper respiratory infection and 
sinusitis.  Chronic sinusitis was not diagnosed.  
Accordingly, the second Hickson element is arguably 
satisfied.

Turning to element (3), no competent medical nexus exists 
with respect to the claimed sinusitis.  It is clear that in 
the absence of a current diagnosis of sinusitis, a medical 
nexus opinion would be an impossibility.  To the extent that 
the veteran herself and other lay witnesses are attempting to 
provide a nexus between her claimed sinusitis and her 
military service, these statements are not probative of a 
nexus between the claimed disability and military service.  
See Espiritu, supra.
Thus, Hickson element (3) has not also been met.

In summary, in the absence of required Hickson first and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for sinusitis.  The benefit sought on appeal is 
accordingly denied.

ORDER

Service connection for osteoporosis is granted.

Service connection for bilateral bony exostoses of the feet 
is denied.

Service connection for fibrocystic breast disease is denied.

Service connection for bilateral nephritis is denied.

Service connection for sinusitis is denied.


REMAND

The veteran also seeks entitlement to service connection for 
bronchitis, premature menopause, tension headaches, a skin 
disability claimed as tinea versicolor, and right ear hearing 
loss disability; and increased disability ratings for a 
cervical spine disability, a thoracic and lumbar spine 
disability, bilateral thoracic outlet syndrome, and neurosis.  
For reasons expressed immediately below, the Board believes 
that these claims must be remanded for further evidentiary 
development.  

6.  Entitlement to service connection for bronchitis.

Reason for remand

VA examination

The Court has held that, in situations in which there is 
competent evidence of a current disability and either (1) 
evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, is to obtain a medical opinion as to whether 
there is a nexus between the claimed disability and his 
active service and/or the service-connected disability.  See 
 Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service medical records reflect that in 
September 1987 the veteran had an upper respiratory infection 
and bronchitis.  Although a report of the April 2002 VA spine 
examination reflects that bronchitis was not found and other 
medical records do not show a current diagnosis of chronic 
bronchitis, in March 2003 an assessment of bronchitis was 
made.  With respect to Hickson element (1), a current 
disability, the medical records contain conflicting evidence 
regarding whether the veteran has chronic bronchitis.  Under 
the circumstances here presented, the Board believes that a 
medical examination and opinion are necessary in order to 
answer the questions regarding the existence and etiology of 
any bronchitis.

7.  Entitlement to service connection for premature 
menopause.

Reason for remand

VA medical opinion

Natural menopause is not a disability for rating purposes.  
See 38 C.F.R. § 4.116, Note 1 (2005).  

Service medical records reflect that the veteran's menopause 
began in service.  The report of a March 2002 VA 
gynecological examination reflects that the veteran has "a 
history of premature menopause at the age of 35".  However, 
it is not clear whether the veteran's "premature" menopause 
is natural menopause and therefore is not a current 
disability.  The Board believes that a medical opinion is 
necessary in order to answer this question.




	(CONTINUED ON NEXT PAGE)




8.  Entitlement to service connection for tension headaches, 
to include as secondary to the service-connected neurosis and 
cervical spine disabilities.

Reasons for remand

VA examination

Service medical records reflect that the veteran had a 
tension headache in February 1985.  The reports of VA 
examinations in July 1999 and March 2002 show an impression 
of episodic muscle tension-type headaches.  A nexus opinion 
must be obtained.  See Charles, supra.  

In her November 2001 claim, the veteran reported that her 
anxiety caused tension headaches.  Subsequent to November 
2001, service connection was granted for an anxiety disorder.  
Moreover, the veteran submitted a private chiropractor 
treatment record dated in October 2004 showing a diagnosis of 
cervicogenic headaches associated with vertebral subluxation 
complex of the cervical spine and myalgia.  
While the veteran has not claimed that the headache disorder 
is secondary to the service-connected cervical spine 
disabilities, VA must ascertain whether there is any other 
basis to conclude that the disorder is related to a service-
connected disability.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).  

Thus, in addition to the direct service connection claim, 
there are arguably two theories of entitlement to service 
connection in a secondary basis, based on the service-
connected neurosis and the service-connected cervical spine 
disability.  
Under the circumstances here presented, the Board believes 
that a medical examination and opinion is necessary.

VCAA notice

The RO did not consider the matter of secondary service 
connection and, therefore, did not send a letter to the 
veteran which complies with the notice provisions of the VCAA 
as to secondary service connection.  The Board has been 
prohibited from itself curing these defects.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

9.  Entitlement to service connection for a skin disability, 
claimed as tinea versicolor.

Reasons for remand

VA examination

Service medical records show that in October 1984 the veteran 
had tinea versicolor. The reports of September 1999, April 
2002, and September 2003 VA skin examinations reflect various 
diagnoses.  Under the circumstances here presented, the Board 
believes that a medical examination and opinion is necessary 
in order to answer the questions regarding a skin disability 
of the face.  See Charles, supra.

VA medical records

The report of the September 2003 VA skin examination 
references a treatment record dated on May 9, 2003, from the 
VA Medical Center in Little Rock, Arkansas.  This treatment 
record must be obtained, if available.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

10.  Entitlement to service connection for right ear hearing 
loss.

Reasons for remand

VA examination and VA medical records

Service medical records reveal that the veteran had elevated 
puretone thresholds in the right ear.  July 1999 and April 
2002 VA audiological testing did not show that the veteran 
had a right ear hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 (2005).  However, May 2003 VA medical records from 
the VA Medical Center in Little Rock, Arkansas, reflect that 
the veteran had bilateral severe high-frequency sensorineural 
hearing loss.  Also, VA medical records from the VA medical 
center in Kansas City, Missouri, show that in February 2004 
the veteran was again referred for audiological testing and 
that by May 2004 she had completed such testing.  
The specific results of the May 2003 and early 2004 
audiological examinations are not of record.  These records 
need to be obtained.  See Bell, supra.  

In addition, the Board believes that a medical examination to 
determine the current existence, severity and etiology of any 
right ear hearing loss is necessary.

11.  Entitlement to an increased disability rating for 
service-connected thoracic and lumbar strain with 
degenerative arthritis and piriformis sciatica, currently 
rated as 40 percent disabling.

12.  Entitlement to an increased disability rating for 
service-connected cervical strain with degenerative disc 
disease and degenerative arthritis, currently rated as 10 
percent disabling.

13.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the right arm 
and hand, currently rated as 20 percent disabling.

14.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the left arm 
and hand, currently rated as 10 percent disabling.

Reasons for remand

Additional medical evidence

The veteran submitted reports of nerve conduction studies and 
electromyography pertaining to the upper and lower 
extremities done in August 2005 and additional range of 
motion testing of the cervical and thoraco-lumbar spines done 
by a private chiropractor in October 2004.  This evidence was 
not considered by the RO via a SSOC even though it was 
received subsequent to the September 2005 SOC regarding 
increased ratings for the spine disabilities, apparently 
prior to certification of the appeal (the records were 
initially loose in the veteran's VA claims folder), and 
without a waiver of AOJ consideration.  See id.  The Board 
also notes that the veteran submitted additional private 
chiropractor records subsequent to the May 2003 SOC regarding 
the bilateral thoracic outlet syndromes and prior to the 
certification of appeal, but the RO did not readjudicate 
those claims via a SSOC.  The veteran has not waived initial 
AOJ consideration of those records.  See id.

VA examination

The report of the March 2002 VA peripheral nerves examination 
reflects that the veteran's bilateral thoracic outlet 
syndrome is vascular in origin instead of neurologic in 
original.  However, service connection is also in effect for 
degenerative disc disease of the cervical spine, and the 
report of the August 2005 nerve conduction studies and 
electromyography reveals electrodiagnostic evidence of 
cervical radiculopathy to the right side.  The evidence now 
of record does not provide the Board with sufficient guidance 
with regard to the severities of the veteran's service-
connected bilateral thoracic outlet syndromes, cervical spine 
disabilities, thoracic and lumbar spine disabilities, and the 
piriformis sciatica, in that such evidence does not delineate 
which symptoms are related to each disability.  Cf. 
Mittleider v. West, 11 Vet. App. 171 (1998) , 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  Under the circumstances 
here presented, the Board believes that a medical examination 
is necessary.



	(CONTINUED ON NEXT PAGE)





15.  Entitlement to an increased disability rating for 
neurosis, to include claustrophobia, anxiety disorder, and 
insomnia, currently rated as 30 percent disabling.

Reasons for remand

Additional medical evidence

The veteran underwent a VA psychiatric examination for 
compensation and pension purposes in July 2005.  
Additionally, she received VA psychiatric treatment in 2004.  
The RO did not readjudicate the veteran's claim for an 
increased rating for neurosis via a SSOC after receipt of the 
above-mentioned medical records, which were received 
subsequent to the May 2003 SOC, prior to the certification of 
appeal, and were received without a waiver of initial AOJ 
consideration.  See 38 C.F.R. §§ 19.31, 20.1304 (2005).  As 
such, the claim must be remanded for initial AOJ 
consideration of the above-mentioned evidence.

Accordingly, these issues are is REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issue 
of secondary service connection for 
tension headaches must be provided to 
the veteran, with a copy to her 
representative.    

2.  VBA should obtain the complete 
results of  audiological testing done 
at the VA Medical Center in Little 
Rock, Arkansas, in May 2003; a 
dermatological evaluation done on May 
9, 2003, at the VA Medical Center in 
Little Rock, Arkansas; and audiological 
testing done at the VA Medical Center 
in Kansas City, Missouri, during the 
period from February to May 2004. If 
such medical reports cannot be 
obtained, this should be documented in 
the veteran's VA claims folder.

3.  VBA must arrange for the veteran to 
undergo an examination (or examinations) 
to determine the severity of her service-
connected cervical strain with 
degenerative disc disease and 
degenerative arthritis; the severity of 
the service-connected bilateral thoracic 
outlet syndrome; the existence, nature 
and etiology of the headache disorder; 
and the existence, nature and etiology of 
any chronic bronchitis.  

To the extent possible, the examiner 
should in particular identify those 
symptoms that are specifically 
attributable to each of the thoracic 
outlet syndromes, the cervical spine 
strain with degenerative disc disease and 
degenerative arthritis, the thoracic and 
lumbar strain with degenerative 
arthritis, and the piriformis sciatica.

After examination of the veteran and 
review of all pertinent medical records, 
the examiner should determine whether the 
veteran has a chronic headache disorder.  
If a chronic headache disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's headache 
disorder is related to the veteran's 
military service, including the tension 
headache diagnosed in February 1985; as 
to whether it is as least as likely as 
not that the veteran's cervical strain 
with degenerative disc disease and 
degenerative arthritis caused or 
aggravated the headache disorder; and as 
to whether it is as least as likely as 
not that the veteran's neurosis, to 
include claustrophobia, anxiety disorder, 
and insomnia, caused or aggravated the 
headache disorder.  

After examination of the veteran and 
review of all pertinent medical records, 
the examiner should determine whether the 
veteran has chronic bronchitis as a 
disability separate from the service-
connected restrictive lung disease with 
obstructive component.  If chronic 
bronchitis is diagnosed, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that it 
is related to the veteran's military 
service, including the bronchitis in 
September 1987.

If any specialist consultations and/or 
diagnostic testing is deemed to be 
appropriate, this should be accomplished.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  VBA should arrange for the veteran's 
medical records to be reviewed by an 
appropriately qualified medical 
physician.  The reviewer should determine 
whether the veteran's menopause is 
considered to be natural menopause and, 
further,  whether premature menopause is 
a congenital or developmental defect.  
The reviewing physician's opinion should 
be associated with the veteran's VA 
claims folder.

5.  VBA should schedule the veteran for a 
dermatological examination to determine 
the existence, nature, and etiology of 
any current skin disorder.  After 
examination of the veteran and review of 
all pertinent medical records, the 
examiner should determine whether the 
veteran has a current skin disorder.  If 
a current skin disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's skin disorder is 
related to the veteran's military 
service.  The report of the 
dermatological examination should be 
associated with the veteran's VA claims 
folder.

6.  VBA should schedule the veteran for 
an audiological examination to determine 
the current severity of any right ear 
hearing loss.  The report of the 
audiological examination should be 
associated with the veteran's VA claims 
folder.
 
7.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and her 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


